Citation Nr: 0322006	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-20 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
skin rash, also claimed as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.

During the course of this appeal, the veteran's claim for 
entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder was granted 
and a 100 percent disability rating was assigned effective 
the date of his claim for service connection, May 1998.  This 
is considered a full grant of the benefit sought, and the 
Board need not adjudicate the veteran's appeal for an 
increased rating.  


FINDINGS OF FACT

1.  The RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a skin disorder, also claimed as secondary to 
Agent Orange exposure, in May 1994.  The veteran did not 
appeal.

2.  None of the evidence received since May 1994 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin disorder, also claimed as secondary to Agent Orange 
exposure.  


CONCLUSIONS OF LAW

1.  The May 1994 RO decision that denied the veteran's claim 
for service connection for a skin disorder, also claimed as 
secondary to Agent Orange exposure, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2002).  

2.  New and material evidence has not been received, and the 
claim for service connection for a skin rash, also claimed a 
secondary to Agent Orange exposure, may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002)

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim, 
including the requirements to reopen his claim, by means of 
the discussions in letters from the RO dated in February 2001 
and April 2003, as well as a March 2000 statement of the case 
(SOC) and an October 2002 supplemental statement of the case 
(SSOC).  These notifications informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center (NPRC) and 
medical records from the Social Security Administration 
(SSA).  The RO has also obtained the veteran's relevant VA 
treatment records, and the veteran has not indicated that 
there are any private treatment records related to a skin 
disorder.  There is no indication of any relevant records 
that the RO failed to obtain.  

Further, the veteran was afforded a VA general medical 
examination in June 2001.  Regardless, a medical examination 
is unnecessary because the duty to provide a medical 
examination applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  New and material evidence has not been 
presented in this case.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  

The requirements of the VCAA have been met.  Although the 
appeal commenced prior to the enactment of the VCAA, this is 
not a case in which the VCAA has been applied in the first 
instance, as evidenced by the October 2002 SSOC.


II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The veteran is presumed exposed to herbicides used in support  
of U.S. combat operations in Vietnam.  38 U.S.C.A. § 1116(f) 
(West Supp. 2003).  Certain diseases are presumed due to 
exposure to such herbicides when diagnosed in an exposed 
veteran if disabling to a specified degree within a certain 
length of time after service in Vietnam.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2003); 38 C.F.R. §§ 3.307, 3.309(e) 
(2002).  Chloracne and other acneform diseases are such 
diseases if 10 percent disabling within one year after 
service in Vietnam.  

The veteran seeks to reopen a claim of entitlement to service 
connection for a skin rash, also claimed as secondary to 
Agent Orange exposure.  The record reflects that the RO in 
May 1994 initially denied service connection for residuals of 
Agent Orange exposure including skin rash.  The RO reviewed 
the veteran's service medical records, which showed no 
indication of a skin rash.  Examination of the skin was 
normal on separation examination in May 1969.  The RO also 
reviewed a VA dermatology examination report dated in August 
1989, wherein the veteran reported a history of having 
dermatitis in the leg and hands in 1969 while in Vietnam.  
The diagnosis was vesicular dyshydrosis of the hands; 
intermittent and chronic since 1969.  

Based on this evidence the RO issued a rating decision in May 
1994, and denied the veteran's claim.  The RO conceded that 
the veteran was exposed to herbicides based on his service in 
Vietnam, but determined that he had no disability related to 
such exposure, and that no residuals of exposure to Agent 
Orange were shown by the evidence of record.  He was notified 
of the decision in May 1994, and did not perfect an appeal.  

The veteran attempted to reopen his claim for entitlement to 
service connection for a skin rash due to Agent Orange 
exposure in June 1999.  In October 1999, the RO denied the 
claim to reopen.  

Additional records, including VA outpatient treatment and 
hospital records dated from 1996 to 2002, SSA records, and VA 
reports of examination dated in 1998, 2000, and 2001, are 
mostly referable to treatment received by the veteran for 
other than a skin rash.  In a March 1996 VA treatment note, 
the presence of a rash on the right jaw was mentioned in the 
history.  In October 1998, the veteran gave a history of a 
rash for 30 years.  The assessment was possibly mild atopy.  
In December 1998, the veteran complained of itchy ears for 25 
years.  The examiner's assessment was chronic pruritis of 
both ears (25 years).  On follow up, seborrheic dermatitis of 
the ears was diagnosed.  

In March 2001, VA outpatient records show observation of a 
darkened lesion on the veteran's jaw line, and no rash seen 
in his ear.  The assessment was rash.  In June 2001, at VA 
general examination, the veteran complained of having a rash 
on his face and left arm.  The rash itched and he was being 
treated with hydrocortisone cream.  The examiner's impression 
was that the veteran had eczematous dermatitis on his arm and 
face, and that it was strictly a contact allergy.  

Based upon this evidence, the RO in an October 2002 rating 
decision, denied the veteran's claim for service connection 
for a skin rash as a result of exposure to herbicides on the 
merits.  The RO concluded that the veteran had a skin rash 
involving his arms and face diagnosed as eczematous 
dermatitis due to contact allergy, and that the evidence 
failed to show a relationship between the current findings 
and any disease or injury during service.  The RO also 
determined that the veteran's condition was not one of the 
conditions listed for presumptive service connection under 
the Agent Orange Act of 1991.  

The Board is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.  Barnett v. Brown, 8 Vet. App. 1 
(1995).   In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's claim was received in June 1999, 
therefore, the amendment is not applicable to his claim.

As indicated above, the record reflects that the principal 
basis upon which the claim was previously denied in May 1994 
was that there was insufficient evidence to indicate that the 
veteran's skin disorder was of service origin, even if it was 
conceded that he as exposed to Agent Orange in service.  

The evidence received subsequent to May 1994 RO decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the  competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3  Vet. App. 510, 513 (1992).  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).

Despite its presumed credibility, the evidence associated 
with the claims file subsequent to the RO's May 1994 decision 
is not new and material.  The applicable VA medical records 
merely demonstrate that the veteran currently has a rash 
which has been attributed to a contact allergy.  See Sagainza 
v. Derwinski, 1 Vet. App.  575, 579 (1991) (evidence of 
current disability not new and material when current 
disability was a known fact in final decision).  The 
previously unconsidered records do not contain evidence of 
in-service incurrence of the claimed skin rash or that the 
disability is otherwise related to service, or to exposure to 
Agent Orange.  

Although a VA examiner in 1998 diagnosed chronic pruritis of 
both ears (25 years), this statement does not in any way 
demonstrate that he himself found a causative relationship 
between the veteran's active service and his current skin 
disorder.  See Dolan v. Brown, 9 Vet. App. 358, 363 (1996); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Rather, the 
examiner's assessment was clearly based upon the unsupported 
history provided by the veteran, which was of record in 1994.  
See VA examination report, dated August 1, 1989.  

To the extent that the veteran continues to contend that his 
skin rash began in service and that there is a relationship 
between service exposure to herbicides and his skin rash, 
this is essentially repetitive of statements he previously 
made.  As such, these statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it is now 
well established that lay statements cannot be used to 
establish a nexus between a current disability and service.  
A layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The veteran's statements are 
therefore also not material.

The evidence associated with the claims file since the May 
1994 RO decision does not bear directly or substantially upon 
the specific matter under consideration.  Consequently, the 
record does not contain new and material evidence to reopen 
the claim.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a skin rash, 
also claimed as secondary to Agent Orange exposure, remains 
denied.  



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

